Citation Nr: 0802894	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia


THE ISSUE

Whether co-payment charges were properly assessed for VA 
health care received by the veteran beginning March 9, 2005.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from September 1959 
to September 1962.  He also had additional service in the 
Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a June 2006 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia.  In that decision, the 
veteran was found responsible for co-payment charges 
associated with VA medical care he had received beginning 
March 9, 2005.  

In March 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the VA Regional 
Office (RO) in Roanoke, Virginia.  In May 2007, the veteran 
filed a motion to advance his appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).  That motion was denied.  

The Board also notes that in a February 2004 rating decision, 
the RO denied the veteran's claims for service connection for 
emphysema, for arthritis, for diabetes, and for Peyrone's 
disease.  The veteran filed a notice of disagreement that 
same month as to the issues decided, and the RO issued a 
statement of the case in August 2004.  A review of the claims 
file does not reflect that a substantive appeal has been 
filed; thus, the claims for service connection for emphysema, 
for arthritis, for diabetes, and for Peyrone's disease are 
not in appellate status.  Furthermore, the Board notes that 
while the veteran had granted a power-of-attorney with the 
North Carolina Department of Veterans Affairs in relation to 
his claims for service connection.  At his March 2007 
hearing, he indicated that he was representing himself with 
respect to his claim currently in appellate status.  


FINDING OF FACT

Information obtained from the Internal Revenue Service (IRS) 
reflects that the veteran's gross household income for the 
year 2004 exceeded the 2004 VA National Means Test threshold 
for a veteran with zero dependents.  


CONCLUSION OF LAW

The veteran is responsible for co-payment charges associated 
with VA medical care he has received since March 9, 2005.  38 
U.S.C.A. §§ 1710, 1722(a), 5107 (West 2002 & Supp. 2007)); 38 
U.S.C.A. §§ 17.36, 17.47(d)(4) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (The VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  In this respect, in a June 2006 letter, 
the HEC notified the veteran of VA's duty to notify and 
assist him.  In the letter, the veteran was informed that to 
substantiate his position, he would need to submit evidence 
tending to show that his total household income was below the 
means test threshold for the income year under review.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

In the June 2006 letter, the HEC also notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
source from which he wanted the HEC to obtain and consider 
evidence.  Furthermore, the veteran was also requested to 
submit evidence in his possession in support of his claim.  
The Board finds that the June 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Likewise, the four content-of-notice 
requirements have also been met in this case.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the Board does not find that any defect with 
regard to timing of the June 2006 notice in this case under 
the VCAA requires remand.  Nothing about the evidence or any 
response to the HEC's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Here, following the issuance of the above-noted 
June 2006 letter by the HEC, the veteran's claim was 
readjudicated and a statement of the case issued in August 
2006.  The statement of the case identified the reasons for 
HEC's decision, the pertinent law and regulations, as well as 
the evidence considered, which included financial information 
provided by the IRS.   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the issue on 
appeal.  Here, the veteran's financial information supplied 
by the IRS is of record.  The veteran was advised by March 
2006 letter from the HEC of that evidence he could submit 
that would result in a reduction of his gross household 
income for 2004.  At his March 2007 Board hearing, the 
veteran submitted a copy of his February 2004 benefits award 
letter from the Social Security Administration (SSA).  
Otherwise, the veteran has not alleged that there is any 
outstanding evidence probative of the issue on appeal that 
needs to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2007).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).  The available 
priority groups as enumerated under 38 C.F.R. § 17.36 are as 
follows: 

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
for veterans who receive disability compensation under 38 
U.S.C.A. § 1151; for veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for that care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C. § 
1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 of 
the previous calendar year. For purposes of this paragraph, 
VA will determine the income of veterans (to include the 
income of their spouses and dependents) using the rules in 
38 C.F.R. §§ 3.271, 3.272, 3.273, and 3.276 (2007).  

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C. § 1710(f) and 1710(g).  

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c)(2); see also 68 Fed. Reg. 2670-
673 (Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits (VA Form 10-
10EZ) to a VA medical facility.  38 C.F.R. § 17.36(d).  

The record does not indicate that the veteran has any 
recognized service-connected disability.  He is also not a 
former prisoner of war and he was not awarded the Purple 
Heart.  Additionally, the veteran is not receiving benefits 
under 38 U.S.C.A. § 1151, or is he receiving increased 
pension based on the need for regular aid and attendance or 
by reason of being permanently housebound; nor is he 
catastrophically disabled.  Likewise, the veteran did not 
serve during the Mexican border period or during World War I; 
and he is not seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998.  Therefore, 
the Board finds that the veteran does not fit within priority 
groups 1, 2, 3, 4, or 6.  

In this case, the evidence demonstrates that on March 9, 
2005, the veteran had been assigned to priority category 5.  
As noted above, Category (5) is for veterans not covered by 
Categories (1) through (4) who are unable to defray the 
expenses of necessary care under 38 U.S.C. § 1722(a).  Under 
38 U.S.C. § 1722(a), a veteran is considered to be unable to 
defray the expenses of necessary care if he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act (Medicaid), if he is in 
receipt of pension under section 1521 of title 38, or if his 
attributable income is not greater than the prescribed amount 
(National Means Test threshold) as provided by law.  See 
38 U.S.C.A. § 1722(a)(3).  

The term "attributable income" means income for the calendar 
year preceding application for care, determined in the same 
manner in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521 (West 2002).  See 38 C.F.R. 
§ 17.47(d)(4) (2007).  In that regard, applicable criteria 
provide that payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  See 38 C.F.R. 
§§ 3.271, 3.272.  Likewise, for a calendar year beginning 
after December 31, 1990, the applicable National Means Test 
threshold for the preceding calendar year, as adjusted, is 
for application.  See 38 U.S.C.A. § 1722(b)(2).  

Additionally, a veteran who had been enrolled based on 
inclusion in priority category 5 and became no longer 
eligible for inclusion in priority category 5 due to failure 
to submit to VA a current VA Form 10-10EZ will be changed 
automatically to enrollment based on inclusion in priority 
category 6 or 8 as applicable, and be considered continuously 
enrolled.  To meet the criteria for priority category 5, a 
veteran must be eligible for priority category 5 based on the 
information submitted to VA in a current VA Form 10-10EZ.  
See 38 C.F.R. § 17.36(d)(3)(iv).  

Here, the pertinent facts are not in dispute.  The veteran 
has not been in receipt of Medicaid benefits or VA pension 
benefits since March 9, 2005.  With respect to the third 
eligibility criterion for priority category 5, the evidence 
reflects that on March 9, 2005, the veteran filed a VA Form 
10-10EZ.  Based on the financial information provided by the 
veteran, VA determined the veteran to be below the Means Test 
Threshold amount, making him eligible for inclusion in 
priority category 5.  However, the veteran failed to report a 
lump sum retroactive disability benefit payment he had 
received from the SSA in February 2004.  The benefit payment 
was for the period December 2002 through January 2004.  A 
subsequent income verification match through the IRS revealed 
that the veteran's gross household income for 2004 exceeded 
the 2004 VA National Means Test Threshold for a veteran with 
zero dependents.  See VHA Directive 2003-069 (December 15, 
2003).  (The Board also notes that the veteran's gross 
household income for the year 2004 exceeded the geographical 
income limits (Geographic Means Test) established by the U.S. 
Department of Housing and Urban Development for fiscal year 
2004).  

As such, when the veteran filed his VA Form 10-10EZ in March 
2005, he did not meet the financial eligibility requirements 
for inclusion in medical priority category 5 under 38 C.F.R. 
§ 17.36(b)(5).  The Board also notes that the veteran was 
advised by letter from the HEC in March 2006 of the evidence 
he could submit that would result in a reduction of his gross 
household income.  A review of the claims file does not 
reflect that the veteran has submitted any evidence in 
response to the HEC's March 2006 letter.  Thus, beginning 
March 9, 2005, based on his gross household income for the 
calendar year 2004, the veteran did not qualify for priority 
category 5 status.  Furthermore, in the June 2006 letter from 
the HEC, the veteran was advised that he could submit income 
information (i.e., VA Form 10-10EZ) if he wished VA to 
reassess his co-payment status.  A review of the claims file 
does not reflect that the veteran submitted a VA Form 10-10EZ 
or any other income information in response to the June 2006 
HEC letter.  

The veteran's arguments regarding his claim have been 
carefully considered.  While sympathetic, the Board cannot 
override the plain meaning of VA law and regulations.  
Furthermore, VA Form 10-10EZ notifies applicants that they 
must report the previous calendar year's income, to include 
SSA disability income.  In this case, the retroactive co-
payment charges assessed to the veteran are the result of his 
not reporting his correct gross household income when he 
filed his VA Form 10-10EZ in March 2005.  

For all the foregoing reasons, the Board concludes that the 
veteran is responsible for co-payment charges associated with 
VA medical care he has received beginning March 9, 2005.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 




ORDER

The veteran is responsible for co-payment charges associated 
with VA medical care received beginning March 9, 2005; the 
appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


